DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 12/22/2017.
2.	Claims 1-20 are pending in the application. Claims 1, 19, and 20 are independent claims. 



Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/2/2018 was filed after the mailing date of the application on 12/22/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, 19, and 20, the claim recites receiving a task, dividing the task into a plurality of sub-tasks, determining a plurality of machine learning models for performing the sub-tasks, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above, the additional element of using a “user device” to provide at least one model and allow for selection of at least one model amounts to no more than mere instructinos to apply the exception using 
In reference to dependent claims 2-18, the claims further define the abstract idea that is present in the respective independent claim 1. The claims describe both mental process steps of observing and evaluating the proposed sub-tasks as well as the determined models. Further, the dependent claims recite high level “mathematical concepts” including calculating measures of sub-task performance metrics and for each of the candidate models. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-18 are directed to an abstract idea and are not patent eligible.









Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al., USPN 9,672,474 filed (9/17/2014) in view of Parker, PGPub. 2017/0286839 filed (4/3/2017).
In reference to independent claim 1, Dirac teaches:
	receiving, by a processing system including at least a processor, a data processing task from a user device (Dirac, col. [7 & 10]) interface enables users to submit requests for several related tasks of a given machine workflow, model training, model prediction, etc. (Dirac, col. [32]) An interface that may be used to search for domain-specific recipes available from a machine learning service. A web page may be implemented for recipe search and selection of models based on said search.
	determining, by the processor system, a plurality of sub-task of the data processing task (Dirac, col. (Dirac, col [11]) As presently claimed and without any further language to detail what the sub-task include, the examiner utilized the reference to interpret and teach the two different ways. First, a client request may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition, a feature processing transformation recipe, or parameters to be used for a particular machine learning algorithm. (Dirac, col. [32]) An interface that may be used to 
Secondly, the task (Dirac, col. [8 and 10] may be related to a job object and further may depend upon the successful completion of at least a subset of the operations of an earlier-generated job or a sequence of tasks (i.e. sub-set) to perform that are dependent on the processing task.
	determining, by the processing system, a plurality of machine learning models for performing the plurality of sub-tasks (Dirac, col. [19, 20, 21, and 26]) both ‘alias’ names pointing to a specific version of a model and further allowing for developers to improve the model and thus update the version. A client may specify a set of model/alias/recipe artifacts or respective versions to be used for each of the iterations. Further, several model usage modes that may be supported at a machine learning service may be assigned to a specific task. the system keeps track of parameters that are changed during training iterations and further provides a user with candidate models. The recipe may itself incorporate the training and/or prediction steps (i.e. destination model or models may be specific with the recipe).
	arranging, by the processor system, the plurality of machine learning models into a plurality of candidate solutions, wherein each of the plurality of candidate solutions is capable of performing the data processing task (Dirac, col. [22]) only a subset of models may be supported and thus may be considered candidates for performing the processing task.
	evaluating, by the processing system, the plurality of candidate solutions using a test data set, wherein the evaluating provides measures of a plurality of performance metrics for each of the plurality of candidate solutions (Dirac, col. [26 & 27]) collect ratings/rankings or other types of feedback from MLS clients regarding the effectiveness or quality of various approaches or models for the different problem domains. Also, the system keeps track of parameters that are changed during training iterations and further provides a user with candidate models.  
providing, by the processing system, at least one of the plurality of candidate solutions to the user device, wherein the at least one of the plurality of candidate solutions is selected based upon measures of the plurality of performance metrics (Dirac, col. [26 & 27]) collect ratings/rankings or other types of feedback from MLS clients regarding the effectiveness or quality of various approaches or models for the different problem domains. Also, the system keeps track of parameters that are changed during training iterations and further provides a user with candidate models. The recipe may itself incorporate the training and/or prediction steps (i.e. destination model or models may be specific with the recipe).
	The reference to Dirac fails to explicitly teach determining a plurality of machine learning models: 
The reference to Parker discloses (Parker, para. [multiple models selected and used as possible candidates. The system further discloses different methods for selecting a best match from the plurality of models through historical performance data referred to as benchmarks to inform the search for a best or optimum ML model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the model discovery methods taught by Dirac  which teaches a means of using keeping track of metric data, ratings, and rankings to provide best solutions as they relate to a model with the reference to Parker which teaches a specific selection of multiple models based upon a first user input and utilizes benchmarks with the plurality of candidate models to find the best at least one candidate selection from the plurality to provide a user since this would have provided an added benefit of finding a best match utilizing metric data on a plurality of possible models instead of performing the analytics on one specific ‘alias’ version of a model. 



In reference to dependent claim 2, Dirac teaches:
	Wherein the plurality of combinations of the plurality of machine learning models (Dirac, col. [8]) partial dependencies among tasks may be supported. In a sequence of tasks (T1, T2, T3) may depend on partial completion of T1 and T2 may therefore be scheduled before T1 completes. 
In reference to dependent claim 3, Dirac teaches:
	Wherein the test data is provided by the user device (Dirac, col. [18]) The MLS may also or instead enable clients to explicitly request the generation of various type of statistics. 
In reference to dependent claim 4, Dirac teaches:
	Wherein the plurality of performance metrics  is provided by the user device (Dirac, col. [18]) The MLS may also or instead enable clients to explicitly request the generation of various type of statistics. 
In reference to dependent claim 5, Dirac teaches:
	Calculating measures of sub-task performance metrics for each of the plurality of machine learning models for a respective one of the plurality of sub-tasks (Dirac, col. [26]) MLS control plane may comprise a set of monitoring agents that collect performance and other metrics from the resources used for the various phases of machine learning operations. Amount of processing time, memory size, or amount of time it takes to calculate statistics may be collected as sub-task performance metrics for each of the plurality of machine learning models. 
In reference to dependent claim 6, Dirac teaches:
	Calculating the measures of the plurality of performance metrics for each of the plurality of candidate solutions based upon the measures of sub-task performance metrics (Dirac, col. [26 & 27]) the system keeps track of parameters that are changed during training iterations and further provides a user with candidate models. The recipe may itself incorporate the training and/or prediction steps (i.e. destination model or models may be specific with the recipe). MLS control plane may comprise a set of 
In reference to dependent claim 7, Dirac teaches:
	Wherein the determining the plurality of sub-tasks of the data processing task is based upon at least one of: an instruction from the user device; or a known arrangement of the plurality of sub-tasks for the data processing task (Dirac, col. (Dirac, col [11]) client request may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition, a feature processing transformation recipe, or parameters to be used for a particular machine learning algorithm.
In reference to dependent claim 8, Dirac teaches:
	Wherein the determining the plurality of machine learning models for performing the plurality of sub-tasks is based upon a database of machine learning models and associated functions, wherein the associated functions are mapped to the plurality of sub-tasks (Dirac, col. [26 & 27] at least some of the artifacts (such as recipes and models) generated at the MLS as a result of client requests may be classified into groups based on problem domains (e.g., some artifacts may be used for financial analysis, others for computer vision applications, others for bioinformatics. 
In reference to dependent claim 9, Dirac teaches:
	Wherein the determining the plurality of machine learning models comprises: screening the plurality of machine learning models for compliance with at least one of: a cost, an availability for local execution….(Dirac, Figure 40) illustrates an example of a machine learning service configured to generate feature processing proposals for clients based on an analysis of costs and benefits of candidate feature processing transformations. 
In reference to dependent claim 10, Dirac teaches:
	Wherein the plurality of machine learning models is uploaded to the database by a plurality of different vendors (Dirac, col. [9]) creating models as a third party and allowing a community of users access to the models upon the models being stored within the system.
In reference to dependent claim 11, Dirac teaches:
	Wherein the database of machine learning models includes ranking of machine learning models for each of a plurality of functions, wherein the ranking is based upon the measures of at least one of the performance metrics for at least one general test data set (Dirac, col. [26]) The MLS may also collect ratings/rankings or other types of feedback from MLS clients regarding the effectiveness or quality of models for the different problem domains.
In reference to dependent claim 12, Dirac teaches:
	Evaluating the plurality of candidate solutions comprises: calculating sub-task performance metrics for each of the plurality of machine learning models for a respective one of the plurality of sub-tasks (Dirac, col. (Dirac, col [11]) As presently claimed and without any further language to detail what the sub-task include, the examiner utilized the reference to interpret and teach the two different ways. First, a client request may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition, a feature processing transformation recipe, or parameters to be used for a particular machine learning algorithm. (Dirac, col. [27]) 
In reference to dependent claim 13, Dirac teaches:
	Updating the rankings based upon the sub-task performance metrics (Dirac, col. [27]) The recipe may itself incorporate the training and/or prediction steps (e.g., a destination model or models may be specified within the recipe). A given recipe may be reused on several different data sets, potentially for a variety of different machine learning problem domains. 

In reference to dependent claim 14, Dirac teaches:
	Sending a notification to a vendor to retrain one of the plurality of machine learning models when the one of the plurality of machine learning models falls in at least one of the rankings (Dirac, col. [19]) MLS may ensure that the resources assigned to the model can meet the minimum throughput rate in some embodiments. After model developers improve the accuracy and/or performance characteristics of a newer version of a model relative to an older version, the developer may switch the pointer of the alias to it points to the improved version.
In reference to dependent claim 15, Dirac teaches:
	Receiving a selection of the solution from the user device; and applying the solution to a data set via a network-based system (Dirac, col. [26]) The MLS may also collect ratings/rankings or other types of feedback from MLS clients regarding the effectiveness or quality of models for the different problem domains.
In reference to dependent claim 16, Dirac teaches:
	Receiving a selection of the solution from the user device; and providing a plurality of machine learning models comprising the solution to the user device (Dirac, col. [32]) An interface that may be used to search for domain-specific recipes available from a machine learning service. A web page may be implemented for recipe search and selection of models based on said search.
In reference to dependent claim 17, Dirac teaches:
	Wherein the plurality of performance metrics includes: a runtime; a processor utilization; a memory utilization; a training time; an accuracy; or a latency  (Dirac, col. [26] MLS control plane may comprise a set of monitoring agents that collect performance and other metrics from the resources such as processing utilization, memory utilization. The MLS may also collect ratings/rankings or other types of feedback from MLS clients. 

In reference to dependent claim 18, Dirac teaches:
	Providing a recommendation of the plurality of sub-tasks to the user device; and receiving a selection of the plurality of sub-tasks from the user device (Dirac, col. [32]) An interface that may be used to search for domain-specific recipes available from a machine learning service. A web page may be implemented for recipe search and selection of models based on said search.
In reference to independent claim 19 and 20, the claims recite similar language found in independent claim 1. Therefore, the claims are rejected under similar rationale. 



Conclusion
8.	With respect to independent claim 1, 19, and 20, the examiner recommends further clarifying the ‘test data set’ and how it relates to the ‘evaluating provides measures of a plurality of performance metrics’. The examiner believes adding further details would clearly identify how the three different individual aspects of the limitations (i.e. test data set, measures, and performance metrics) tie together to evaluate the candidate solutions. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178